DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims 
Claims 1-8 are pending in the instant application.  No claims have been cancelled. No claims have been added.  Claims 1, 2, 5, 7, and 8 have been amended.  The rejection of the pending claims is hereby made final.  

Response to Remarks
102
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-8 are rejected under 35 U.S.C. 103(a)  as being unpatentable over Fountain et al (US 2009/0216584) in view of Wu et al (US 2012/0054076).


Regarding claim 1, the applied prior art discloses a quality control device comprising: an actual supply data acquirer to acquire, for a replaceable member with which a product is replaceably provided, actual supply data representing an actual result of shipment, sales, or orders for replacement of the replaceable member in the product that is already sold and used; a determiner to determine, whether an excess demand situation occurs in which demand for the replaceable member exceeds predetermined forecasted demand; and a notification controller to, when the determiner determines that the excess demand situation occurs, perform notification control to cause sending of notification indicating a possibility that an abnormality is occurring in quality of the product or the replaceable member (see at least paragraph [0033] and Figure 2 “the inventory of replacement parts, seller or sales volume for a parts manufacturer would be monitored for the frequency of sales of replacement parts specific to a particular model or system. In step 102, the system can monitor for external data 102. The external data can include the inventory of replacement parts 104, seller to sales volume data 106, or another type of historical data related to the failed or replaced parts 108. For example, a high frequency of sales of a specific component would indicate a high failure mode. Therefore, the external data 102 including the data from the inventory of replacement parts data 104, the seller or sales volume data 106 or the historical data related to the failed or replaced parts 108, an analysis is made to determine the high failure mode 110. Diagnostics would be then be directed towards this failure mode as a likely scenario that should be investigated with priority 112. Therefore, the failure mode that is noted based on the external data is given a priority or rank”). 
	Fountain et al does not appear to explicitly disclose comparing the actual supply data acquired by the actual supply data acquirer to a forecasted demand threshold specific to the replaceable member.  However, Wu et al discloses systems and methods for multi-echelon inventory planning with lateral transshipment, further comprising comparing the actual supply data acquired by the actual supply data acquirer to a forecasted demand threshold specific to the replaceable member (see at least paragraph [0019] to Wu et al “In operation, the central inventory optimization system 32 may determine the optimum inventory for individual locations in the network 34 based on the inventory demand forecast 38 and an estimated delivery delay for inventory replenishments (i.e., inventory shipments from a primary supplier). An example method for determining the estimated delivery delay at an inventory location is described below with reference to FIGS. 6 and 7. The estimated inventory excesses or shortages at the individual network locations may then be determined by comparing the optimum inventory at a location with the actual (i.e., current) inventory at that location. The actual inventory data may, for example, be determined from inventory and sales data 44 received by the central inventory optimization system 32 from the network locations 34. In certain examples, the central inventory optimization system 32 may also estimate average service levels at the individual network locations and utilize the service level estimates in its determination of the estimated inventory excesses or shortages”).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method as disclosed by Fountain et al and the system and method for multi-echelon inventory planning with lateral transshipment as taught by Wu et al, in order to enable the system to monitor and replenish local stock and order fulfillment could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	Regarding claim 2, the applied prior art discloses the quality control device according to claim 1, wherein the forecasted demand threshold is a reference supply index, the quality control device further comprising: a storage to store the reference supply index that is a forecasted shipment quantity of the replaceable member, a rate of change of the forecasted shipment quantity, or a forecasted value that is correlated with the forecasted shipment quantity or with the rate of change of the forecasted shipment quantity, wherein the determiner (i) compares the reference supply index stored in the storage and an actual supply index specified based on the actual supply data, the actual supply index being a shipment quantity of the replaceable member, a rate of change of the shipment quantity, or an actual value that is correlated with the shipment quantity or with the rate of change of the shipment quantity, and (ii) determines, when the actual supply index exceeds the reference supply index, that the excess demand situation occurs (see at least paragraphs [0058 and 0040-0041] “ If a high number of sales based on the model application is shown for the throttle position sensor, then it would weighted with an appropriate rank higher than a component with a lower number of sales for a period of time. The throttle position sensor can be applied to a plurality of vehicles, but if we know the model that the throttle position sensor applies to, then that information would help in placing a weight on the diagnostic to be determined. If the equipment 156 or other system sees a high number for the sales information, then such information is helpful in determining the ranking. Additionally, if the vehicle application or model application is known, and then there can be determined a high failure mode for certain model application, the information can be used to provide the priority of the diagnostics. If we have a throttle position sensor and ground signal processor being looked at then the throttle position sensor can be weighted higher than the other parts involved. The most likely item that needs testing is found by using the database with the sales data 154.”). Regarding claim 3, the applied prior art discloses the quality control device according to claim 2, wherein in the storage, the reference supply index is determined by a cumulative value of the shipment quantity of the product, and the determiner, by (i) acquiring, from an exterior, product cumulative value data representing an actual result of the cumulative value and (ii) referring to the storage, specifies a reference supply index corresponding to the cumulative value represented by the product cumulative value data, and compares the specified reference supply index with the actual supply index (see at least paragraph [0011] “In accordance with one aspect of the present disclosure, a diagnostic system for diagnosing a vehicle, including a first memory storing in a database, dynamic sales of components of the vehicle, a signal translator that communicates with the vehicle in at least one protocol, an input device that inputs information, a processor that controls a software according to the input information from the input device and communicates with the vehicle with the signal translator, a second memory stores the software controlled by the processor, the second memory stores information transferred from the first memory including the dynamic sales data, the processor ranking a failure mode of the vehicle according to the sales data of the replacement components of the vehicle, executing a diagnostic routine on the vehicle based on the rank order of the component, and a display unit that receives and displays diagnostic information according to ranked failure mode”) . Regarding claim 4, the applied prior art discloses the quality control device according to claim 2, wherein the actual supply data includes an actual quantity that is a quantity of the replaceable member shipped, sold, or ordered over a predetermined first period, and the quality control device further comprises an accumulator to accumulate, in response to every acquisition of the actual supply data by the actual supply data acquirer acquisition means, the actual quantity included in the actual supply data; and a calculator to calculate the actual supply index by using a plurality of the actual quantities accumulated in the accumulator for a second period that is previously occurring and longer than the first period (see at least paragraph [0040] “if a high number of sales based on the model application is shown for the throttle position sensor, then it would weighted with an appropriate rank higher than a component with a lower number of sales for a period of time. The throttle position sensor can be applied to a plurality of vehicles, but if we know the model that the throttle position sensor applies to, then that information would help in placing a weight on the diagnostic to be determined”). Regarding claim 5, the applied prior art discloses the quality control device according to claim 1, wherein the product is a plurality of relevant products of different models, the actual supply data represents, for each of the plurality of relevant products, an actual result of shipment, sales, or orders for the replacement of the replaceable member, the determiner, using the actual supply data, determines for each of the plurality of relevant products whether the excess demand situation or an indication leading to the excess demand situation occurs, and the notification controller (i) performs the notification control for a relevant product of the relevant products for which a determination is made by the determiner that the excess demand situation or the indication leading to the excess demand situation occurs and (ii) performs display control to cause display of, for a relevant product of the relevant products for which the determination is not made, an actual result of shipment, sales, or orders of the replaceable member for the replacement (see at least paragraphs [0039-0042] “If the equipment 156 or other system sees a high number for the sales information, then such information is helpful in determining the ranking. Additionally, if the vehicle application or model application is known, and then there can be determined a high failure mode for certain model application, the information can be used to provide the priority of the diagnostics. If we have a throttle position sensor and ground signal processor being looked at then the throttle position sensor can be weighted higher than the other parts involved. The most likely item that needs testing is found by using the database with the sales data 154… Alternative to the sales data, other historically based data showing the failure of the component, as shown above, can be used. Recall information can also be used, for example, instead or in addition to the sales data in the database 154. The database 154 can be sorted out based on the frequency or other criteria to suggest the failure rate of the component”). 

Claims 6-8 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687